

116 S1588 IS: Freedom of Commerce Act
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1588IN THE SENATE OF THE UNITED STATESMay 22, 2019Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo repeal certain provisions of the Federal Switchblade Act to allow domestic manufacturers to ship
			 and sell their products to buyers located in other States, to permit the
 importation of certain knife parts, and for other purposes. 1.Short titleThis Act may be cited as the Freedom of Commerce Act.2.Repeal of certain laws related to switchblade knives(a)In generalThe Act entitled An Act to prohibit the introduction, or manufacture for introduction, into interstate commerce of switchblade knives, and for other purposes, approved August 12, 1958 (commonly known as the Federal Switchblade Act; 15 U.S.C. 1241 et seq.), is amended by striking sections 1 through 4.(b)Conforming amendmentsChapter 83 of title 18, United States Code, is amended—(1)in section 1716—(A)by striking subsection (g);(B)by redesignating subsections (h) through (k) as subsections (g) through (j), respectively; and(C)by striking subsection (h), as so redesignated, and inserting the following:(h)(1)All ballistic knives are nonmailable and shall not be deposited in or carried by the mails or delivered by any officer or employee of the Postal Service. Such knives may be conveyed in the mails, under such regulations as the Postal Service shall prescribe—(A)to civilian or Armed Forces supply or procurement officers and employees of the Federal Government ordering, procuring, or purchasing such knives in connection with the activities of the Federal Government;(B)to supply or procurement officers of the National Guard, the Air National Guard, or militia of a State ordering, procuring, or purchasing such knives in connection with the activities of such organizations;(C)to supply or procurement officers or employees of any State, or any political subdivision of a State or Territory, ordering, procuring, or purchasing such knives in connection with the activities of such government; and(D)to manufacturers of such knives or bona fide dealers therein in connection with any shipment made pursuant to an order from any person designated in subparagraphs (A), (B), and (C).(2)As used in this subsection, the term ballistic knife means a knife with a detachable blade that is propelled by a spring-operated mechanism.; and(2)in section 1716E(i), by striking section 1716(k) and inserting section 1716(j).(c)Effective dateThe amendments made by this section—(1)shall take effect on the date of enactment of this Act; and(2)shall not apply with respect to any indictment, conviction, sentencing, appeal, civil or criminal fine or penalty obtained, forfeiture obtained, term of imprisonment, or any other enforcement action or proceeding occurring or commenced before the date of enactment of this Act.